Citation Nr: 0937953	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-34 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from March 1971 
to December 1972.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which awarded service connection 
for bilateral hearing loss and assigned an initial 
noncompensable rating effective July 20, 2007, and which 
continued the previously assigned 20 percent rating for 
service-connected degenerative joint disease of the 
lumbosacral spine.

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in March 2009.

In March and April 2009, the Board received from the Veteran 
additional evidence for consideration in connection with the 
claims on appeal.  A waiver of RO jurisdiction for this 
evidence was received in written statements dated in March 
and April 2009 that are included in the record.  The Board 
accepts this evidence for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
are applicable to this appeal.  The RO provided the Veteran 
with multiple VCAA notice letters as to all elements of the 
claims, including the notice requirements pertaining to 
increased ratings.

In a statement dated in September 2004 and during his March 
2009 videoconference hearing, the Veteran indicated that he 
was receiving disability benefits from the Social Security 
Administration (SSA) in part for his low back disability.  
When the record suggests that SSA may have records pertinent 
to the appellant's claim, but which have not been obtained, 
VA has a duty to assist by requesting those records from SSA.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  
Although VA is not obligated to follow a determination made 
by SSA, these records may be relevant to the matters on 
appeal.  The RO should obtain and associate with the claims 
folder the complete record relied upon in making the SSA 
determination.

VA has revised the Disability Examination Worksheet for 
conducting audiology examinations to include measuring the 
impact of the Veteran's bilateral hearing loss disability on 
his occupational functioning.  See Martinak v. Nicholson, 21 
Vet. App. 447, 454-55 (2007).  The Secretary of Veterans 
Affairs in an internal guidance document reaffirmed the need 
for VA audiologists to describe the effects of a hearing 
disability on a claimant's occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007).  Although the Veteran reported during a July 2003 
VA spine examination and in subsequent communications that he 
had not worked as the owner-operator of a convenience store 
since November 2000 due to a myocardial infarction, the 
Veteran should be afforded an additional VA audiology 
examination to include a discussion of the effects of his 
current bilateral hearing loss disability on his 
employability.  

The Veteran should also be afforded an additional VA spine 
examination because the July 2008 examiner did not have the 
Veteran's claims folder available for review.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be taken 
to obtain a complete copy of the 
Veteran's Social Security Administration 
disability determination with all 
associated medical records.

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA 
that treated him for his service-
connected low back disability and 
bilateral hearing loss disabilities.  Of 
particular interest are any private or VA 
treatment records from August 2008 to the 
present.  After the Veteran has signed 
the appropriate releases, those records 
not already of record should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

3.  The Veteran should be afforded an 
audiology examination to ascertain the 
severity of his service-connected 
bilateral hearing loss disability.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for a thorough review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the examiner's report.  The examination 
must be conducted following the protocol 
in VA's Disability Examination Worksheet 
for VA Audiology Examination, revised on 
October 10, 2008.  The examination must 
respond to the instructions contained 
therein.  The examiner must include a 
description of the effects caused by the 
Veteran's hearing loss disability on any 
occupational functioning.  See Martinak 
v. Nicholson, 21 Vet. App. 447, 455 
(2007).

4.  The Veteran should be afforded a VA 
spine examination to evaluate the current 
nature of his service-connected low back 
disability.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician 
performing the examination for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for VA Spine 
Examination, revised on April 20, 2009.  
The examination must respond to the 
instructions contained therein.  

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


